Exhibit 10.1

FIRST AMENDMENT dated as of February 28, 2007 (this “Amendment”), to the Credit
Agreement (the “Credit Agreement”) dated as of August 11, 2005, among SOLAR
CAPITAL CORP. (which was merged with and into SunGard (as defined below), the
“Company”), the Overseas Borrowers from time to time party thereto (the
“Overseas Borrowers” and, together with the Company, the “Borrowers”), SUNGARD
HOLDCO LLC, SUNGARD DATA SYSTEMS INC. (“SunGard”), the Lenders from time to time
party thereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), Swing Line
Lender and an L/C Issuer.

RECITALS

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement, as amended hereby.

B. The Borrowers have requested that the Credit Agreement be amended to provide
for a new tranche of term loans thereunder (the “New U.S. Term Loans”) in an
aggregate principal amount of $4,029,725,000, the proceeds of which will be used
to refinance all currently outstanding U.S. Term Loans and to redeem or
repurchase $400,000,000 aggregate principal amount of the Company’s floating
rate senior unsecured notes due 2013 (the “Floating Rate Notes”). Except as
otherwise provided herein, the New U.S. Term Loans will have the same terms as
the U.S. Term Loans currently outstanding under the Credit Agreement.

C. The Borrowers have further requested that the Credit Agreement be amended to
provide for (i) the refinancing of the U.K. Term Loans currently outstanding
under the Credit Agreement with a new tranche of term loans thereunder (the “New
U.K. Term Loans”) in an equal aggregate principal amount which, except as
otherwise provided herein, will have the same terms as such existing U.K. Term
Loans and (ii) the refinancing of the Euro Term Loans currently outstanding
under the Credit Agreement with a new tranche of term loans thereunder (the “New
Euro Term Loans” and, together with the New U.K. Term Loans and the New U.S.
Term Loans, the “New Term Loans”) in an equal aggregate principal amount which,
except as otherwise provided herein, will have the same terms as such existing
Euro Term Loans.

D. Each existing Term Lender (collectively, the “Existing Term Lenders”) that
executes and delivers a signature page to this Amendment (a “Lender Addendum”)
and agrees to convert its outstanding Term Loans into New Term Loans
(collectively, the “Converting Term Lenders”) will be deemed (i) to have agreed
to the terms of this Amendment, (ii) to have agreed to have converted its
existing U.S. Term Loans, U.K. Term Loans and/or Euro Term Loans (the “Existing
U.S. Term Loans”, “Existing U.K. Term Loans” and “Existing Euro Term Loans”, as
the case may be, and collectively, the “Existing Term Loans”) outstanding on the
Amendment Effective Date (as defined below) into New U.S. Term Loans, New U.K.
Term Loans and/or New Euro Term Loans, as the case may be, in a principal amount
equal to the aggregate principal amount of such Existing Term Loans of each such
Class so converted, and (iii) upon the Amendment Effective Date, to have
converted such amount of its Existing Term Loans of each such Class as is
determined by JPMorgan Securities Inc. (“JPMorgan”) and notified to such



--------------------------------------------------------------------------------

Converting Term Lender into New Term Loans of the corresponding Class in an
equal principal amount.

E. Each Person (other than a Converting Term Lender in its capacity as such)
that executes and delivers a Lender Addendum and agrees to make New Term Loans
of any Class (collectively, the “Additional Term Lenders”), including any
Existing Term Lender that notifies JPMorgan that it does not desire to be a
Converting Term Lender but is willing to undertake a commitment to make New Term
Loans of any Class, will be deemed to have (i) agreed to the terms of this
Amendment and (ii) committed to make and fund New Term Loans of such Class to
the applicable Borrower on the Amendment Effective Date (the “Additional U.S.
Term Loans”, and collectively with the additional U.K. Term Loans and additional
Euro Term Loans, the “Additional Term Loans”), in such amount (not in excess of
any such commitment) as is determined by JPMorgan and notified to such
Additional Term Lender. The proceeds of the Additional Term Loans of each such
Class will be used by the applicable Borrower to repay in full the outstanding
principal amount of the Existing Term Loans of the corresponding Class that are
not converted into New Term Loans by Converting Lenders and, in the case of the
Additional U.S. Term Loans in an amount in excess of the Existing U.S. Term
Loans, to redeem or repurchase, as promptly as reasonably practicable following
the Amendment Effective Date, all of the Floating Rate Notes and, pending such
redemption or repurchase, for general corporate purposes (including investments
in Cash Equivalents and repayment of outstanding Revolving Credit Loans).

F. Each Lender other than a New Term Lender (as defined below), including any
Revolving Credit Lender that executes and delivers a Lender Addendum solely in
its capacity as a Revolving Credit Lender or any Existing Term Lender that
executes and delivers a Lender Addendum solely in its capacity as an Existing
Term Lender and not as a New Term Lender, will be deemed to have agreed to the
terms of this Amendment but will not be deemed thereby to have agreed to convert
its Existing Term Loans into New Term Loans or to have made any commitment to
make and fund New Term Loans.

G. The Borrowers have further requested that the Credit Agreement be amended to,
among other things, increase the general Indebtedness basket from $500,000,000
to $750,000,000, permit an additional $250,000,000 of Indebtedness to be
outstanding under the Receivables Facility without requiring a mandatory
prepayment of the New Term Loans, increase and reset the general baskets for
Investments in, and Permitted Acquisitions of, Restricted Subsidiaries that are
not Loan Parties, affect certain changes to the public accountant’s fiscal
year-end certification requirement and modify the Applicable Rate and Maturity
Date in respect of the New Term Loans.

H. The Converting Term Lenders and the Additional Term Lenders (collectively,
the “New Term Lenders”) are severally willing to convert their Existing Term
Loans into New Term Loans and/or to make and fund New Term Loans, as the case
may be, subject to the terms and conditions set forth in this Amendment.

I. The Required Lenders, the Administrative Agent and the Collateral Agent are
willing, on the terms and subject to the conditions set forth herein, to effect
such amendments to the Credit Agreement.

 

2



--------------------------------------------------------------------------------

AGREEMENTS

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1. Amendment of the Credit Agreement. The Credit Agreement is hereby
amended, effective as of the Amendment Effective Date, as follows:

(a) Section 1.01 of the Credit Agreement is hereby revised by:

(i) inserting the following definitions in the appropriate alphabetical order
therein:

“‘First Amendment’ means the First Amendment dated as of February 28, 2007, to
this Agreement.”.

“‘First Amendment Effective Date’ means the date on which the First Amendment
became effective in accordance with Section 4 thereof.”.

(ii) revising the following definitions contained therein as follows:

(A) “Applicable Rate” is revised by replacing paragraph (a) thereof with the
following:

“(a) with respect to Term Loans, (i) until delivery of financial statements for
the first full fiscal quarter commencing on or after the First Amendment
Effective Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans, 2.00%
and (B) for Base Rate Loans, 1.00%, and (ii) thereafter, the following
percentages per annum, based upon the Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b):

 

Applicable Rate

Pricing Level

 

Total Leverage Ratio

 

Eurocurrency Rate

 

Base Rate

1   <5.25:1   1.75%   0.75% 2   ³5.25:1   2.00%   1.00%

“.

(B) “Maturity Date” is revised by replacing clause (b) therein with the
following:

“(b) with respect to the Term Loans, February 28, 2014; provided, however, that
such date will automatically become May 15, 2013 if all the Senior Notes are not
extended, renewed or refinanced with a Permitted Refinancing on or prior to
May 15, 2013, which Permitted Refinancing

 

3



--------------------------------------------------------------------------------

will not mature or require any scheduled amortization or payments of principal
prior to the date that is ninety-one (91) days after February 28, 2014.”.

(C) “Net Cash Proceeds” is revised by replacing the reference to “$500,000,000”
in paragraph (c) thereof with a reference to “$750,000,000”.

(iii) revising the following definitions contained therein to read in their
entirety as follows:

“‘Euro Term Commitment’ means, as to each Euro Term Lender, its obligation to
make, or convert an existing Term Loan into, a Euro Term Loan hereunder pursuant
to Section 3 of the First Amendment on the First Amendment Effective Date. The
amount of each Euro Term Lender’s Euro Term Commitment is set forth on
Schedule 2.01 under the caption “Euro Term Commitment”. The aggregate amount of
the Euro Term Commitments on the First Amendment Effective Date is
€132,284,714.29.”.

“‘Lender’ means each Person listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption or pursuant to the First Amendment following the repayment in
full of its existing Term Loans on the First Amendment Effective Date. Unless
the context otherwise requires, the term “Lenders” shall include each L/C Issuer
and the Swing Line Lender, and their respective successors and assigns as
permitted hereunder, together with, in each case, any Affiliate of any such
financial institution through which such financial institution elects, by notice
to the Administrative Agent and the Company, to make any Loans available to any
Overseas Borrower; provided that, for all purposes of voting or consenting with
respect to (a) any amendment, supplementation or modification of any Loan
Document, (b) any waiver of any requirements of any Loan Document or any Default
or Event of Default and its consequences, or (c) any other matter as to which a
Lender may vote or consent pursuant to Section 10.01 of this Agreement, the
financial institution making such election shall be deemed the “Lender” rather
than such Affiliate, which shall not be entitled to vote or consent (it being
agreed that failure of any such Affiliate to fund an obligation under this
Agreement shall not relieve its affiliated financial institution from
funding).”.

“‘Loan’ means the loans made by the Lenders to a Borrower pursuant to Article 2
of this Agreement, including the U.S. Term Loans, the U.K. Term Loans and the
Euro Term Loans made pursuant to the First Amendment on the First Amendment
Effective Date.”.

 

4



--------------------------------------------------------------------------------

“‘Term Loan’ means a U.S. Term Loan, a U.K. Term Loan or a Euro Term Loan made
hereunder pursuant to the First Amendment on the First Amendment Effective Date
(or, as the context may require, any term loan made hereunder on the Closing
Date).”.

“‘U.K. Term Commitment’ means, as to each U.K. Term Lender, its obligation to
make, or convert an existing Term Loan into, a U.K. Term Loan hereunder pursuant
to Section 3 of the First Amendment on the First Amendment Effective Date. The
amount of each U.K. Term Lender’s U.K. Term Commitment is set forth on
Schedule 2.01 under the caption “U.K. Term Commitment”. The aggregate amount of
the U.K. Term Commitments on the First Amendment Effective Date is
£83,117,686.74.”.

“‘U.S. Term Commitment’ means, as to each U.S. Term Lender, its obligation to
make, or convert an existing Term Loan into, a U.S. Term Loan hereunder pursuant
to Section 3 of the First Amendment on the First Amendment Effective Date. The
amount of each U.S. Term Lender’s U.S. Term Commitment is set forth on
Schedule 2.01 under the caption “U.S. Term Commitment”. The aggregate amount of
the U.S. Term Commitments on the First Amendment Effective Date is
$4,029,725,000.”.

(b) Section 2.01 of the Credit Agreement is hereby revised by replacing the
first sentence of each of paragraphs (a), (b) and (c) thereof with the
following:

“(a) The U.S. Term Borrowings. Subject to the terms and conditions set forth
herein and in the First Amendment, each U.S. Term Lender has severally agreed to
make to the Company a single loan denominated in Dollars or convert an existing
U.S. Term Loan into a new U.S. Term Loan, as the case may be, on the First
Amendment Effective Date in an aggregate principal amount equal to such U.S.
Term Lender’s U.S. Term Commitment.”.

“(b) The U.K. Term Borrowings. Subject to the terms and conditions set forth
herein and in the First Amendment, each U.K. Term Lender has severally agreed to
make to the Overseas Term Borrower a single loan denominated in Sterling or to
convert an existing U.K. Term Loan into a new U.K. Term Loan, as the case may
be, on the First Amendment Effective Date in an aggregate principal amount equal
to such U.K. Term Lender’s U.K. Term Commitment.”.

“(c) The Euro Term Borrowings. Subject to the terms and conditions set forth
herein and in the First Amendment, each Euro Term Lender has severally agreed to
make to the Euro Term Borrower a single loan denominated in Euro or to convert
an existing Euro Term Loan into a new Euro Term Loan, as the case may be, on the
First Amendment

 

5



--------------------------------------------------------------------------------

Effective Date in an aggregate principal amount equal to such Euro Term Lender’s
Euro Term Commitment.”.

(c) Section 2.05(a) of the Credit Agreement is hereby revised by replacing the
reference to “Closing Date” in clause (iv) thereof with a reference to “First
Amendment Effective Date”.

(d) Section 2.07 of the Credit Agreement is hereby revised by replacing each
reference to “Closing Date” in each of paragraphs (a), (b) and (c) thereof with
a reference to “First Amendment Effective Date”.

(e) Section 6.02 of the Credit Agreement is hereby revised by replacing
paragraph (a) thereof with the following:

“(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent registered
public accounting firm certifying such financial statements and stating that in
the course of (i) making the examination necessary therefor and (ii) performing
certain other procedures permitted by professional standards, no knowledge was
obtained of any Event of Default under Section 7.11 or, if any Event of Default
shall exist, stating the nature of such event.”.

(f) Section 7.02 of the Credit Agreement is hereby revised by:

(i) replacing the proviso in paragraph (c)(iii)(A) thereof with the following:

“; provided that the aggregate amount of such Investments in Foreign
Subsidiaries that are not Loan Parties (together with, but without duplication,
the aggregate consideration paid after the First Amendment Effective Date in
respect of Permitted Acquisitions of Persons that do not become Loan Parties
pursuant to Section 7.02(i)(B)) shall not exceed $750,000,000 (net of any return
representing a return of capital in respect of any such Investment) or”.

(ii) replacing paragraph (i)(B) thereof with the following:

“(B) the aggregate amount of consideration paid after the First Amendment
Effective Date in respect of acquisitions of Persons that do not become Loan
Parties (together with the aggregate amount of all Investments in Foreign
Subsidiaries that are not Loan Parties pursuant to Section 7.02(c)(iii)(A))
shall not exceed $750,000,000 (net of any return representing a return of
capital in respect of any such Investment);”.

(g) Section 7.03(n) of the Credit Agreement is hereby revised by replacing the
reference to “$500,000,000” therein with a reference to “$750,000,000”.

(h) Section 7.10 of the Credit Agreement is hereby revised to read in its
entirety as follows:

 

6



--------------------------------------------------------------------------------

“SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, (a) in a manner inconsistent with the uses set
forth in the preliminary statements to this Agreement or (b) in the case of any
Class of Term Loans made pursuant to the First Amendment on the First Amendment
Effective Date, in a manner inconsistent with the uses set forth in the Recitals
to the First Amendment.”.

(i) Schedule 2.01 to the Credit Agreement is hereby amended to reflect the
information set forth on Schedule A to this Amendment.

(j) Notwithstanding anything to the contrary in the Credit Agreement, the
initial Interest Period applicable to each New Term Loan shall commence on the
Amendment Effect Date and shall end on the date set forth in the Committed Loan
Notice of the Company delivered with respect to such New Term Loan, which such
date may be any date that is between one and three months after the Amendment
Effective Date and a Business Day. For the avoidance of doubt, if such date
selected by the Company results in an Interest Period for such New Term Loan
that is not one, two or three months in duration, the Eurocurrency Rate
applicable to such Interest Period shall be determined by the Administrative
Agent in accordance with paragraph (c) of the definition of Eurocurrency Rate,
to the extent the Administrative Agent is not able to determine such rate in
accordance with paragraphs (a) and (b) of such definition.

SECTION 2. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of the Borrowers represents and warrants to each
of the Lenders, the Additional Term Lenders, the Administrative Agent and the
Collateral Agent that, as of the Amendment Effective Date:

(a) This Amendment has been duly authorized, executed and delivered by it and
this Amendment and the Credit Agreement as amended hereby, constitutes its valid
and binding obligation, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(b) The representations and warranties set forth in Article V of the Credit
Agreement are, after giving effect to this Amendment and the making of the New
Term Loans, true and correct in all material respects on and as of the Amendment
Effective Date with the same effect as though made on and as of the Amendment
Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties were true and correct in all material respects as of such earlier
date).

(c) After giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default has occurred and is continuing.

SECTION 3. New Term Loans. (a) Subject to the terms and conditions set forth
herein, (i) each Converting Term Lender agrees to convert its Existing U.S. Term
Loans,

 

7



--------------------------------------------------------------------------------

Existing U.K. Term Loans and/or Existing Euro Term Loans, as the case may be,
into New Term Loans of the corresponding Class on the Amendment Effective Date
in a principal amount equal to such Existing Term Lender’s New Term Loan
Commitment in respect of such Class of New Term Loans and (ii) each Additional
Term Lender agrees to make New U.S. Term Loans, New U.K. Term Loans and/or New
Euro Term Loans on the Amendment Effective Date to the applicable Borrower of
such Class of New Term Loans in a principal amount equal to such New Term
Lender’s New Term Loan Commitment in respect of such Class of New Term Loans.
For purposes hereof, a Person shall become a party to the Credit Agreement (as
amended hereby) and a New Term Lender on the Amendment Effective Date, by
executing and delivering to the Administrative Agent, on or prior to the
Amendment Effective Date, a Lender Addendum in its capacity as a New Term
Lender.

(b) Each Additional Term Lender will make and fund New Term Loans of each Class
on the Amendment Effective Date by transferring to the Administrative Agent, in
the manner contemplated by Section 2.02(b) of the Credit Agreement, an amount
equal to its New Term Loan Commitment in respect of such Class. Any portion of
an Existing Term Loan of any Class converted by a Converting Lender into a New
Term Loan of the corresponding Class as contemplated hereby, is referred to
herein as a “Converted Loan”. The “New Term Loan Commitment” for any Class of
New Term Loans (i) of any Converting Term Lender will be such amount of its
Existing Term Loans of such Class to be converted into an equal amount of New
Term Loans of the corresponding Class, as is determined by JPMorgan and notified
to such Converting Term Lender prior to the Amendment Effective Date, and
(ii) of any Additional Term Lender will be such amount (not exceeding any
commitment offered by such Additional Term Lender) allocated to it by JPMorgan
and notified to it prior to the Amendment Effective Date. Schedule A to this
Amendment sets forth, with respect to each Class of New Term Loans, (i) the New
Term Loan Commitment of each Converting Lender and (ii) the New Term Loan
Commitment of each Additional Term Lender. The commitments of the Additional
Term Lenders and the conversion undertakings of the Converting Term Lenders are
several and no such Lender will be responsible for any other Lender’s failure to
make or acquire by conversion New Term Loans.

(c) The obligation of each New Term Lender to make or acquire by conversion New
Term Loans on the Amendment Effective Date is subject to the satisfaction of the
following conditions:

(i) The conditions set forth in Section 4.02 of the Credit Agreement shall be
satisfied on and as of the Amendment Effective Date, and the Administrative
Agent shall have received a certificate of a Responsible Officer of the Company,
dated the Amendment Effective Date, to such effect.

(ii) The Administrative Agent shall have received a favorable legal opinion of
Simpson Thatcher & Bartlett LLP, New York counsel to the Loan Parties, addressed
to the Lenders (including the Additional Term Lenders) and dated the Amendment
Effective Date, substantially in the form of Exhibit L to the Credit Agreement,
modified, however, to address the New Term Loans, this Amendment, the Credit
Agreement as amended hereby, and the other Loan Documents (as amended by the
Collateral Document Amendments referred to

 

8



--------------------------------------------------------------------------------

below) and security interests thereunder as the Administrative Agent may
reasonably request, which opinions shall be reasonably satisfactory to the
Administrative Agent. The Company hereby requests such counsel to deliver such
opinions.

(iii) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of each Loan Party and the
authorization of this Amendment and the transactions contemplated hereby, all in
form and substance reasonably satisfactory to the Administrative Agent.

(iv) Each Collateral Document listed on Schedule B hereto shall have been
amended (collectively, the “Collateral Document Amendments”) to provide the
benefits thereof to the New Term Lenders and extend the security thereunder to
the obligations in respect of the New Term Loans on the same basis as such
benefits are provided to the Existing Term Lenders, and the Collateral and
Guarantee Requirement shall have been satisfied with respect to the New Term
Loans. Each Lender (including each Additional Term Lender) that executes and
delivers a Lender Addendum hereby authorizes the Administrative Agent and the
Collateral Agent, as applicable, to enter into the Collateral Document
Amendments on behalf of the Lenders and other Secured Parties.

(v) Each Loan Party that has not executed and delivered this Amendment shall
have entered into a reaffirmation agreement, substantially in the form of
Exhibit A hereto.

(vi) The aggregate amount of the New U.K. Term Lenders’ U.K. Term Commitments
and New Euro Term Lenders’ Euro Term Commitments shall equal the aggregate
principal amount of the Existing U.K. Term Loans outstanding on the Amendment
Effective Date and the aggregate principal amount of the Existing Euro Term
Loans outstanding on the Amendment Effective Date, respectively. The aggregate
amount of the U.S. Term Commitments shall equal $4,029,725,000.

(vii) The Administrative Agent shall have received evidence that the Company has
made the payments referred to in paragraph (e) of this Section or is making such
payments on the Amendment Effective Date with the cash proceeds of the
Additional Term Loans and such other funds as may be required.

(viii) The conditions to effectiveness of this Amendment set forth in Section 4
hereof shall have been satisfied.

(d) All Borrowings of New Term Loans made on the Amendment Effective Date will
have initial Interest Periods selected by the applicable Borrower in accordance
with the provisions of Section 2.02(a) of the Credit Agreement. The Company will
make all payments to each Existing Term Lender required under Section 3.05 of
the Credit Agreement in respect of the repayment of such Lender’s Existing Term
Loans; provided, however, that the Company will

 

9



--------------------------------------------------------------------------------

not be required to make any payments to Converting Term Lenders under
Section 3.05 of the Credit Agreement in respect of the repayment of Converted
Loans on the Amendment Effective Date pursuant to their conversion into New Term
Loans.

(e) On the Amendment Effective Date, the Borrowers shall apply the cash proceeds
of the Additional Term Loans and such other funds as may be necessary to
(i) prepay in full all Existing Term Loans other than Converted Loans, (ii) pay
all accrued and unpaid interest on all Existing Term Loans, (iii) pay to each
Existing Term Lender all amounts payable pursuant to Section 3.05 of the Credit
Agreement as a result of the prepayment of such Lender’s Existing Term Loans
(other than any portion thereof constituting Converted Loans) on the Amendment
Effective Date, (iv) pay all indemnities, cost reimbursements and other
Obligations then due and owing to such Existing Term Lenders in their capacities
as such under the Credit Agreement to the extent the Company has received an
invoice for such Obligations on or prior to the fifth Business Day preceding the
Amendment Effective Date and (v) pay the Administrative Agent, JPMorgan,
Citigroup Global Markets Inc. and Deutsche Bank Securities Inc. any fees or
expense reimbursements owed to them by the Company on the Amendment Effective
Date in connection with this Amendment and the transactions contemplated hereby.
The repayment of the Existing Term Loans contemplated hereby constitutes a
voluntary prepayment by the applicable Borrower pursuant to Section 2.05(a) of
the Credit Agreement (it being agreed that the Lenders hereby waive the notice
requirements of such Section 2.05(a) in connection with such prepayment).

(f) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “U.S. Term Loans” shall be deemed a reference to the New U.S. Term
Loans contemplated hereby, each reference to “U.K. Term Loans” shall be deemed a
reference to the New U.K. Term Loans contemplated hereby and each reference to
“Euro Term Loans” shall be a reference to the New Euro Term Loans contemplated
hereby, in each case, except as the context may otherwise require.
Notwithstanding the foregoing, the provisions of the Credit Agreement with
respect to indemnification, reimbursement of costs and expenses, increased costs
and break funding payments (other than as set forth in paragraph (d) of this
Section) shall continue in full force and effect with respect to, and for the
benefit of, each Lender that was a Term Lender prior to the Amendment Effective
Date in respect of such Lender’s Existing Term Loans.

SECTION 4. Effectiveness. (a) This Amendment shall become effective as of the
first date (the “Amendment Effective Date”) on which the following conditions
have been satisfied:

(i) The Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the signatures of (A) the
Borrowers, (B) the Required Lenders, (C) each Converting Term Lender, (D) each
Additional Term Lender, (E) the Collateral Agent and (F) the Administrative
Agent.

(ii) The conditions set forth in Section 3(c) hereof shall have been satisfied
and the Company shall have made the payments required to be made pursuant to
Section 3(e).

 

10



--------------------------------------------------------------------------------

(iii) To the extent invoiced, the Administrative Agent shall have received
payment or reimbursement of its reasonable out-of-pocket expenses in connection
with this Amendment and any other out-of-pocket expenses of the Administrative
Agent required to be paid or reimbursed pursuant to the Credit Agreement,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent.

(iv) JPMorgan, Citigroup Global Markets Inc. and Deutsche Bank Securities Inc.
shall have received payment of all fees and (to the extent invoiced) expense
reimbursements owed to them by the Company on the Amendment Effective Date in
connection with this Amendment and the transactions contemplated hereby.

(b) The Administrative Agent shall notify the Borrowers and the Lenders
(including the Additional Term Lenders) of the Amendment Effective Date and such
notice shall be conclusive and binding. Notwithstanding the foregoing, this
Amendment shall not become effective, and the obligations of the New Term
Lenders to make and fund, or acquire by conversion, New Term Loans as provided
for herein, will automatically terminate if each of the conditions set forth or
referred to in Sections 3(c) and 4 hereof has not been satisfied at or prior to
5:00 p.m., New York City time, on February 28, 2007.

SECTION 5. Effect of Amendment. (a) Except as expressly set forth herein or as
amended in any Collateral Document Amendment, this Amendment and the Collateral
Document Amendments shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or the Collateral Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrowers to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

(b) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Credit Agreement in any other Loan Document
shall be deemed a reference to the Credit Agreement as amended hereby. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

(c) The changes to the definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement effected pursuant to this Amendment shall apply and be
effective on and after the Amendment Effective Date. The definition of
“Applicable Rate” in Section 1.01 of the Credit Agreement (before giving effect
to this Amendment) shall apply and be effective for the period ending on, but
not including, the Amendment Effective Date.

 

11



--------------------------------------------------------------------------------

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7. Costs and Expenses. The Company agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.

SECTION 8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic imaging means of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

SECTION 9. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

[remainder of page intentionally blank; signature page is the next page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

SUNGARD DATA SYSTEMS INC., by  

/s/ Michael J. Ruane

Name:   Michael J. Ruane Title:  

Senior Vice President – Finance &

Chief Financial Officer

SUNGARD HOLDCO LLC, by  

/s/ Michael J. Ruane

Name:   Michael J. Ruane Title:  

Executive Vice President &

Chief Financial Officer

SUNGARD UK HOLDINGS LIMITED, by  

/s/ Michael J. Ruane

Name:   Michael J. Ruane Title:   Director

JPMORGAN CHASE BANK, N.A., as

Administrative Agent, Collateral Agent, an L/C

Issuer and Swing Line Lender,

by  

/s/ Peter M. Ling

Name:   Peter M. Ling Title:   Managing Director